DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4 & 6-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by KAWAGUCHI et al. (JP 203253157 A – MT).
As related to independent claim 1, KAWAGUCHI et al. teaches an aqueous ink, comprising: an acetylene-based surfactant (A) (KAWAGUCHI et al. – Paragraphs 8, 9, 12, & 18); nonionic surfactant (B) other than the acetylene-based surfactant (A) (KAWAGUCHI et al. – Paragraphs 19); and an aqueous medium (C) (KAWAGUCHI et al. – Paragraph 27), wherein the nonionic surfactant (B) contains a nonionic surfactant that satisfies at least one of the following three requirements: (i) having an HLB of less than 13.5, (ii) having a clouding point of 73°C or lower, and (iii) having ne clouding point (KAWAGUCHI et al. – Paragraph 28).
As related to dependent claim 2, KAWAGUCHI et al. teaches the acetylene-based surfactant (A) has an HLB of 8 or less (KAWAGUCHI et al. – Paragraphs 8, 9, 12, & 18).
As related to dependent claim 3, KAWAGUCHI et al. teaches a mass ratio of the acetylene-based surfactant (A) to the nonionic surfactant (B) is in a range of 3 to 20 (KAWAGUCHI et al. – Paragraphs 18 & 28).
As related to dependent claim 4, KAWAGUCHI et al. teaches the nonionic surfactant (B) is a polyoxyethylene alkyl ether or a polyoxyalkylene alkyl ether (KAWAGUCHI et al. – Paragraphs 28).
As related to dependent claim 6, KAWAGUCHI et al. teaches the aqueous ink further comprising an organic solvent (KAWAGUCHI et al. – Paragraph 27).
As related to further dependent claim 7, KAWAGUCHI et al. teaches the organic solvent contains propylene glycol (f1) and one or more organic solvents (f2) selected 
As related to dependent claim 8, KAWAGUCHI et al. teaches an ink for inkjet recording, comprising: the aqueous ink (KAWAGUCHI et al. – Paragraphs 1 & 2).
As related to dependent claim 9, KAWAGUCHI et al. teaches a printed material obtained by printing on a recording medium with the aqueous ink (KAWAGUCHI et al. – Paragraph 46).
As related to further dependent claim 10, KAWAGUCHI et al. teaches the printed material, wherein the recording medium has a water absorption of 10 g/m2 or less at a contact time of 100ms between a recording surface of the recording medium and water (KAWAGUCHI et al. – Paragraph 46).
As related to dependent claim 11, KAWAGUCHI et al. teaches a method for producing a printed material, comprising: ejecting the aqueous ink by an inkjet recording method in which a distance from a surface (x) of an inkjet head having an ink ejection port to a position (y) at which a perpendicular line of the surface (x) intersects with a recording medium is 1mm or more, and printing on the recording medium with the aqueous ink (KAWAGUCHI et al. – Paragraph 46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KAWAGUCHI et al. (JP 203253157 A – MT) in view of Matsui et al. (US 2012/0029146 A1).
KAWAGUCHI et al. teaches a polyurethane resin (KAWAGUCHI et al. – Paragraph 25) and one of ordinary skill in the art at the effective filing date would have recognized that the process of creating a polyurethane resin uses urea groups and results in a compound having a urea bond.  Additionally, Matsui et al. teaches an aqueous polyurethane resin dispersion comprising surfactants and a polyurethane resin (Matsui et al.  – Page 1, Paragraph 1 and Page 4, Paragraphs 59-61), and specifically details the step of dispersion of polyurethane resin in water, terminal amino groups are formed by hydrolysis of urea .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et al. (US 4,271,217 A) teaches a process for producing polyurethane resins using urea groups.  Minaki et al. (US 2009/0264578 A1) teaches an aqueous dispersion coating material with alkylene oxide adduct as one of the surfactants and using a urea group to produce the polyurethane resins.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853